Citation Nr: 1138147	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent as of March 17, 2009, for chronic/recurrent sprain of the left ankle.  

2.  Entitlement to a rating in excess of 10 percent for status post left elbow open reduction and internal fixation (ORIF) for radial head fracture with post-traumatic osteoarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2009 rating decisions of the Washington, DC Appeals Management Center (AMC) and the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In the January 2008 rating decision, the AMC granted service connection for chronic/recurrent sprain of the left ankle and assigned a 0 percent disability evaluation, effective October 1, 2003, and in the March 2009 rating decision, the RO continued the 10 percent evaluation for the Veteran's service-connected left elbow disability.  

In a May 2009 Statement of the Case (SOC), the RO increased the Veteran's service-connected left ankle disability to 10 percent disabling from October 1, 2003, and to 20 percent disabling from March 17, 2009.  The Veteran was advised of the above grants of increased ratings; however, he did not withdraw his appeal.  Instead, in the June 2009 substantive appeal, the Veteran only expressed dissatisfaction with the 20 percent disability rating as of March 17, 2009.  Accordingly, the Board has recharacterized the issue as reflected on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected left ankle disability is manifested by marked limitation of motion with no evidence of ankylosis.  

3.  The Veteran's service-connected left elbow disability is manifested by some limitation of motion with no evidence of nonunion of the radius or extension limited to 75 degrees.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5207, 5212, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in October 2004 and October 2008 with the VCAA notice requirements for his increased rating claims.  In the letters, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letters also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letters stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from July 2008 to September 2010.  The Veteran was also provided VA examinations in connection with his increased rating claims, which are found to be adequate for rating purposes.  The VA examiners recorded pertinent examination findings and noted the Veteran's medical history.  The examination reports include subjective information regarding the disabilities, objective findings that correlate to the diagnostic code criteria and thorough physical examination.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision

The Veteran contends that higher ratings are warranted for his service-connected disabilities.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Ankle Disability

The Veteran's service-connected left ankle disability has been rated as 20 percent disabling as of March 17, 2009, under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is prescribed for moderate limitation of motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

After reviewing the evidence of record, the Board finds no support for an evaluation in excess of 20 percent for the Veteran's service-connected left ankle disability.  In the first instance, the Board notes that the Veteran is presently receiving the maximum available rating under Diagnostic Code 5271; therefore, Diagnostic Code 5271 does not assist him in obtaining a higher evaluation.  The Board must consider evaluation of the Veteran's service-connected left ankle disability under all potentially appropriate codes pertaining to the ankle.  

As such, in order to receive the next-higher 30 percent evaluation, the Veteran must demonstrate anklyosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, according to Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  To that end, there is no evidence of ankylosis of the left ankle, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  At the March 2009 VA examination, range of motion testing revealed extension to 0 degrees, flexion to 20 degrees, inversion to 8 degrees, and eversion to 3 degrees.  Range of motion testing at the September 2010 VA examination reflected dorsiflexion to 20 degrees and plantar flexion to 20 degrees, with eversion and inversion of the ankle causing mild discomfort.  VA outpatient treatment records note continuing complaints of pain with instability, but there are no additional range of motion findings.  The Board acknowledges the March 2009 VA examiner's assertion that the left ankle is "nearly anklyosed[,]" but finds this in direct contradiction to the medical evidence of record.  As previously stated, the Veteran has demonstrated movement in his left ankle at the two VA examinations.  Thus, while the Veteran may have some limited motion as reported by the findings in both VA examination reports of record, he does not have ankylosis of the left ankle and Diagnostic Code 5270 is not for application in this case.  Therefore, a higher rating is not warranted for the Veteran's service-connected left ankle disability.  

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the findings do not support an increased evaluation due to functional loss.  Although the Veteran has complained of pain and significant limitation of motion, the VA examiners of record found no additional functional limitation due to pain, weakness, fatigability, or incoordination.  Specifically, during the March 2009 VA examination, the Veteran reported chronic daily pain and he rated the pain at a 6 or 7 with some weakness, swelling, and the feeling of instability.  He admitted to not being dysfunctional except when playing impactive sports, standing for 30 to 45 minutes, and walking more than a half a mile.  During physical examination testing, the VA examiner indicated that forced flexion and extension five times has no effect on pain, strain, range of motion, or coordination.  Similarly, the September 2010 VA examination report noted the Veteran's complaints of chronic aching pain in the left ankle.  He informed the VA examiner that he can only walk no more than 50 yards before resting and standing is limited to five to ten minutes.  However, the VA examiner noted that there was no additional loss of range of motion with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  There is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 20 percent evaluation assigned.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the 20 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for his service-connected left ankle disability, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Left Elbow Disability

The Veteran contends that a higher rating is warranted for his service-connected left elbow disability.  In his October 2009 substantive appeal, the Veteran stated that he has been taking Motrin and Vicodin on a regular basis for his pain associated with his left elbow disability.  He further added that he cannot fully extend his arm and rates the pain between a 6 to a 9 on a scale of 10 in terms of severity.  The Veteran asserts that at least a 20 percent disability evaluation is warranted for his service-connected left elbow disability.  
The Veteran's service-connected left elbow disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5212-5207.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Under Diagnostic Code 5212, a 10 percent evaluation is warranted where there is malunion of the radius with bad alignment.  A 20 percent evaluation is warranted where there is nonunion in the upper half of the radius or where there is nonunion in the lower half with false movement without loss of bone substance or deformity.  A maximum 30 percent evaluation is warranted where there is nonunion of the lower half of the radius with false movement and loss of bone substance (1 inch or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2011).  

Under Diagnostic Code 5207, a 10 percent rating is assigned when extension of the major or minor elbow is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees or of the minor forearm limited to 75 degrees or 90 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees or minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees or minor forearm limited to 110 degrees.  A 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2011).  

The evidence shows that the Veteran is right-handed, and thus the ratings for the non-dominant (minor) elbow apply.  Normal range of motion for the elbow is flexion of the forearm from 0 to 145 degrees, extension of the forearm from 145 to 0 degrees, forearm pronation of 0 to 80 degrees, and forearm supination of 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  

Based upon the evidence of record, the Board finds that the next-higher evaluation is not warranted for the Veteran's service-connected left elbow disability under Diagnostic Code 5212.  There is no evidence of record showing nonunion in the upper half of the radius or nonunion without loss of bone substance or deformity in the radius.  X-ray testing conducted in July 2008 showed status post right elbow open reduction internal fixation for radial head fracture with post traumatic osteoarthritis, without hardware complication.  More recently, a computed tomography (CT) scan of the elbow in June 2010 showed joint space narrowing of the radiocapitellar and ulnotrochlear joints as well as osteophytes at the olecranon.  There was no significant joint effusion, fractures, or malalignment, and there was no evidence of loss of bone substance to any degree.  Nor was there evidence showing false movement or nonunion in the upper half.  As such, the medical evidence does not show that the Veteran has met the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5212.

The next-higher rating is also not warranted under Diagnostic Code 5207 for the Veteran's service-connected left elbow disability.  In order to achieve the next-higher 20 percent disability rating, the Veteran must demonstrate extension of the forearm to 75 degrees or 90 degrees.  At a November 2008 VA examination, range of motion testing revealed extension to 15 degrees, flexion to 110 degrees, supination to 85 degrees, and pronation to 80 degrees.  In December 2009 at a VA orthopedic clinic visit, range of motion testing reflected negative 15 degrees of extension, 125 degrees of flexion, pronation to 70 degrees, and supination to 70 degrees.  Range of motion testing at the September 2010 VA examination showed flexion to 100 degrees, extension to 25 degrees, supination to 40 degrees, and pronation to 45 degrees.  The Board acknowledges that there is some decreased range of motion associated with his service-connected left elbow disability; however, there is no medical evidence showing extension limited to 75 degrees or 90 degrees.  As such, a higher disability rating is not warranted for the Veteran's service-connected left elbow under Diagnostic Code 5207.  

The Board has also considered the Veteran's service-connected left elbow disability residuals in light of Diagnostic Code 5003, for degenerative arthritis.  In this regard, the September 2010 VA examiner diagnosed the Veteran with also having degenerative joint disease of the left elbow, as seen on x-ray.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The elbow is considered a major joint for purposes of rating disability from arthritis.  38 C.F.R. § 4.45(f)(2011).

While the Veteran's left elbow has demonstrated degenerative changes, the Veteran's left elbow is currently rated as 10 percent disabling based on limitation of motion.  In addition, the evidence does not show that 2 or more major or minor joint groups are involved regarding the left elbow disability.  Therefore, Diagnostic Code 5003 does not assist the Veteran in obtaining a higher disability evaluation.  

Regarding other diagnostic codes of the elbow and forearm, the Board notes that they are simply not applicable to the Veteran's service-connected disability.  It is neither contended nor shown that the Veteran's service-connected left elbow disability involves anklyosis of the elbow (Diagnostic Code 5205), flexion limited to 70 degrees or 90 degrees (Diagnostic Code 5206), flexion limited to 100 degrees with extension to 45 degrees (Diagnostic Code 5208), impairment of the flail joint, joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius (Diagnostic Code 5209), nonunion with flail false joint of the radius and ulna (Diagnostic Code 5210), impairment of the ulna (Diagnostic Code 5211), or limitation of pronation or loss of bone fusion (Diagnostic Code 5213).  Therefore, Diagnostic Codes 5205, 5206, 5208, 5209, 5210, 5211, and 5213 do not support the Veteran's claim.  

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of pain associated with his left elbow.  When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates the current 10 percent rating for his service-connected left elbow disability.  There is no indication that pain, stiffness, and weakness, due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation currently assigned.  This is further supported by the September 2010 VA examiner's conclusion that there is no additional limitation of motion with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms; however, to the extent that he has asserted he warrants more than a 10 percent evaluation for his left elbow disability, the competent and probative evidence, including the objective clinical findings, do not establish a basis for a higher or a separate evaluation for any period of time during the course of the appeal.  See Francisco and Hart, supra.

The preponderance of the evidence is against a finding that the service-connected left elbow disability warrants a higher disability rating for the reasons stated above.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  


ORDER

Entitlement to an increased rating in excess of 20 percent as of March 17, 2009, for chronic/recurrent sprain of the left ankle is denied.  

Entitlement to an increased rating in excess of 10 percent for status post left elbow open reduction and internal fixation (ORIF) for radial head fracture with post-traumatic osteoarthritis is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


